Title: From Thomas Jefferson to Madame de Chastellux, 10 July 1796
From: Jefferson, Thomas
To: Chastellux, Marie Joséphine Charlotte Brigitte Plunkett, Marquise de


                    
                        Dear Madam
                        Monticello July 10. 96.
                    
                    The letters of May 26. and Sep. 7. with which you honored me found me retired from business altogether and at a very great distance from the seat of government. I immediately forwarded to the President that which was directed to him, and I consulted with some of my friends who were in Congress to know whether that body had in any instance undertaken to provide for or assist any of the officers of the French army which had served in America. They assured me they had not, that in one case they had made some advances for the family of one of those officers (the Count de Grasse) who had taken refuge here in distress, but that they had grounded that on circumstances peculiar to the case,  and excluding the general principle: that it was a prevalent opinion among them that they were not authorized to make a general provision by the words of the constitution which in the raising and applying money restrains them to very special purposes. As, from the circumstances of the revolution of France, it seemed probable that some of those officers, who had withdrawn to this country, might apply to Congress for aid, I desired my friends to attend to the case of y[our] son, and if any example of affording aid in a similar case sh[ould] take place, to notify it to me and I would put in a petition [in his na]me so as to give him the benefit of it. I have waited thr[ough] the whole session of Congress, and at it’s close have repeated my enquiries and been assured that Congress have in no instance given reason to believe that they could be induced to take on themselves to give any aid whatever in these cases; that on the contrary they would certainly refuse it. Under these assurances I thought it most adviseable to offer no petition on the subject. It would have given me great pleasure to have been able to obtain for the family of my deceased friend, General Chastellux, the aids which unexpected events have occasioned them to want. But I have not been fortunate enough to succeed in my wishes. I had for him a very sincere esteem, which had commenced with our acquaintance here and had grown under a very intimate intercourse with him in France. His loss was one of the events which the most sensibly afflicted me while there: and his memory continues very dear to me. To this permit me to add that in the shorter acquaintance which I had had occasion to contract with you, I had observed in you those respectable qualities and dispositions which would have furnished new motives for any services I could render. Should any circumstance occur hereafter which may give me a better prospect of being useful to the family of my friend I will certainly avail myself of it, and give to you every proof of the sincerity of my affections to him and of the sentiments of attachment and respect with which I have the honor to be Madam Your most obedt & most humble servt
                    
                        Th: Jefferson
                    
                